Pratt, J.
(dissenting):
The complaint in this action alleged that the defendant owned and operated a railroad between Pearsalls and Long Beach, in Queens county, upon which had been erected a draw-bridge, and that said bridge crossed a navigable stream of water of the town of Hempstead. There is no allegation that the bridge was unlawfully erected, and no proof in the case to that effect. It is lawful for railroad corporations to construct their road across streams and to erect draw-bridges thereon, after obtaining consent of the board of supervisors of the county. (Laws of 1875, chap. 482, § 1, subd. 3.) It appears that the bridge in question was erected many years ago, and in the absence of any proof to the contrary it is to be assumed that it was erected with the consent of the proper authorities. It was not, therefore, an unlawful obstruction, and the authorities cited by the appellants relating to “ purprestures ” and public nuisances have no application to the case. A duty, however, rested upon the defendant to construct the bridge in a proper manner, to keep it,in repair, and to operate it with care and caution, so as not unnecessarily to impair the usefulness of the stream or to delay navigation. (Briggs v. N. Y. C. and H. R. R. R. Co., 30 Hun, 293.) This duty is one which hs to be performed with due and reasonable care, and actions growing out of the failure to perform this duty have for their basis the neglect or want of care of the defendant. The foundation of the action is negligence, viz.,' the failure of the defendant to _ perform a duty to the plaintiff which by law is imposed upon it. As in all actions for damages by reason of negligence, the burden of proving negligence rests upon the plaintiff. He does not make out his case by proving that, on a particular occasion, he was unable to pass through the draw-bridge, or that at a particular time the bridge was out of repair. He must show that such a condition is the result of some omission of duty on the part of the defendant or its servants. Upon this question the plaintiff holds the affirmation, and is bound to give evidence of the defendant’s neglect. Tested by this rule this action fails. The *365bridge was reported out of repair on Friday afternoon. The company took immediate steps, to repair it, and it was in good order on Sunday afternoon. Whether its condition was due to sudden and unknown causes, or whether it was the result of lack of proper inspection or other want of care the evidence does not inform us. The fact that it broke down is as consistent with one theory as another. The plaintiffs offered no evidence that tended to show any neglect on the part of the railroad company, and without such evidence they could not recover.
The judgment was properly rendered by the County Court, and the order appealed from must be affirmed, with costs.
Judgment of County Court reversed, with, costs.